 466DECISIONSOF NATIONAL LABORRELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The following employees at the Employer's Detroit, Michigan,plant, constitute an appropriate unit for purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act:All warehouse employees, including plant clerical employees, butexcluding office clerical employees, guards, professional employees,and supervisors as defined in the Act.5.The Union contends that no election should be held at this timebecause there is only one eligible worker presently employed.Therecord shows, however, that at least three employees, who have beentemporarily laid off, are also eligible to vote as they have a reasonableexpectation of reemployment, in the next few weeks, by the Em-ployer?Under these circumstances, we find no merit in the Union'scontention and shall direct that an immediate election be held.[Text of Direction of Election omitted from publication.]organization to file a decertification petition,provided that it is in compliance with Section9 (f), (g), and(h) and the Teamsters has effected such compliance.SeePhiladelphiaChewing Crum Corporation,107 NLRB 997.2 On April 29,1953, a collective-bargaining contract was executed between the Employerand the UnionThe contract provides that after March 31,1954,either party may termi-nate the contract by giving 30 days' notice to the other party. As the petition herein wasfiled on March 1, 1954, within a reasonable time prior to the end of the original fixed termof the agreement,we find no merit in the Union's contention that the contract constitutesa bar to this proceeding.SeeThe Pure Oil Company,98 NLRB 139.3SeeTrentonFoods,Inc.,101 NLRB 1769 at 1772.HOSTER SUPPLY COMPANY'andGENERAL DRIVERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCAL 886, INTERNATIONALBROTHER-HOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, AFL, PETITIONER.Case No. 16-RC-1439. July 26, 19541Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John C. Crawford,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'The name of the Employer appears as corrected at the hearing.109 NLRB No. 74. ROSTER SUPPLY COMPANY4673.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of the Employer's truck-drivers and warehousemen.There are 2 warehousemen and 8 truck-drivers in the proposed unit.The Employer contends that 7 of the8 truckdrivers are independent contractors and the petition shouldtherefore be dismissed.2The Employer is engaged in the purchase and sale of steel products,farm and ranch supplies, and scrap iron. It purchasessteel at steelmanufacturing centers in Illinois, Colorado, and Alabama and trans-ports it by truck to its warehouse in Oklahoma or directly to its cus-tomers in that State. It also hauls scrap iron from Oklahoma to thesteelmills or to wholesalers outside the State.For its long-distancehauling, the Employer uses 7 leased trucks; it also owns 1 deliverytruck which is used for making local deliveries and is operated byan admitted employee.The seven trucks used in long-distance hauling are leased from indi-vidual owners.The lease agreements between these truck owners andthe Employer are effective for 3 years, subject to cancellation by eitherparty at any time upon 30 days' written notice. By the terms of thelease agreement, the lessor agrees : "to use" the leased equipment ex-clusively in connection with other similar equipment owned or leasedby the Employer for the transportation of merchandise exclusivelyfor the Employer "to and from such points or places and at such timesasmay be designated" by the Employer; "to operate" the leasedequipment exclusively to haul merchandise for the Employer and to"maintainsame ingood working condition at all times"; that theleasedequipment will be available at all times and will be subject tothe "exclusive management, direction, and control" of the Employer;that he will maintain the leased equipmentat his sole cost and ex-pense,includingall costsof operation not specifically excluded, andthat he will bear the loss occasioned to the leased equipment by fire,accident, or negligence exceptgross negligenceby the lessee.TheEmployer in turnagrees :to pay a given number of centsper mile"for theuse of"the leased equipment, payable at the end of eachmonth; and to maintain such property damage and public liabilityinsuranceon the leased equipment as may be necessary legally toqualify such equipment for operation in certain named States.Thelease agreement also provides :Hoster Supply Company will employ drivers to operate suchequipment, and will make proper deductions and payments of all2 The Employer made this specific contention in its brief.At the hearing,it contendedonly that it was unable to resolve the question of the status of these drivers and requestedthe Board to do so.334811-5,5-vol. 109-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDsocial security, unemployment, old age benefit, witholding [sic]taxes, and similar taxes on all employees driving and operatingsuch equipment, as shall be required by law,including even thelessor, if he shall be so employed by lessee.[Emphasis supplied.]In practice, all the leased trucks are driven by their owners.Thetrucks are used only for hauling merchandise of the Employer andare subject to the Employer's exclusive direction and control.How-ever, when the Employer's business is slack, the Employer and thetruck owners may agree on a mutual release from the lease agreement.In that case, the truck owner is free to do hauling work for otheremployers.The Employer directly supervises the owner-drivers.The Em-ployer determines driving assignments, but leaves the matter of theroute to be taken to the owner-drivers, although this is discussed"very often."Also "for the most part" owner-drivers determine theirown times of departure and arrival.The owner-drivers pay all expenses of operating the leased equip-ment, including gas, oil, and repair costs, license fees, and taxes.However, the Employer carries public liability and property damageinsurance, including cargo insurance, as protection against the acci-dents in which the equipment may be involved, although many, if notall, of the owner-drivers also carry such insurance in amounts deemedinadequate by the Employer.In addition to paying the owner-driver on a mileage basis for theuse of the leased equipment, the Employer also pays the owner-drivera given rate per mile for driving the leased equipment. The Employerhas workmen's compensation coverage for the owner-drivers and de-ducts social-security and withholding taxes from the amounts paidthem aThere is no detailed evidence in the record as to the working condi-tions of the owner-drivers.Neither is there any such evidence of theworking conditions of the driver of the Employer's own deliverytruck, an admitted employee.The Employer's manager did testify,however, that working conditions for the delivery-truck driver aredifferent from those for the owner-drivers because the delivery-truckdriver is engaged in a different kind of work. But, he further testi-fied, if the delivery-truck driver should be shifted to the long-distanceruns in which the driver-owners were engaged, "he would have thesame privileges and get the same rate of pay and be subject to the samerules and regulations as the other drivers. ..."8The Employer asserts that it has been providing workmen's compensation coverage forthe owner-drivers and making social-security and withholding deductions from their earn-ings in order to be on the safe side if it should be decided that these individuals are em-ployees rather than independent contractors. ROSTER SUPPLY COMPANY469To support its contention that the owner-drivers are independentcontractors, the Employer relies very heavily on theMalonecase,' inwhich the Board held thatowner-drivers of leasedmotor vehicleequipment were independent contractors rather than employees.There are certain similarities, but more dissimilarities, between the sit-uation of the owner-drivers in theMalonecase and that of the owner-drivers in the present case.As for similarities: InMalone,as in this case, the owner-driverswere bona fide owners of the vehicle equipment which they leasedexclusively for freight carrying by thelessee.InMalone,as here,the owner-drivers paidall license feesand taxes on the leased equip-ment, were responsible for keeping the equipment in good operatingcondition, and paid for repairs and upkeep.Also inMalone,as here,the lessee provided public liability and property damage,5 includingcargo insurance for the leased equipment.The dissimilarities betweenMaloneand this caseare as follows:InMalone,the lease agreement provided that the lessor was to drivethe leased vehicle and was to bear the expense of labor necessary inoperating the equipment and in loading or unloading freight.Hewas also to be responsible for any shortage of cargo.The lessee inthat case also agreed to pay the lessor a percentage of gross receiptsas compensation for the use of the equipment and labor furnished bythe lessor.That was the only form of payment provided for eitherby the lease agreement or in practice. In the presentcase, the leaseagreement covers the use of equipment only; thereis no provisionrequiringthe lessor to drive his truck 6 or to furnish laborfor loadingand unloading or to bear any losses resulting from a shortage ofcargo.The compensation provision, too, providesfor a fixed fee permile and is not geared to a percentage of freight receipts. The owner-driver is also paid separately for his services as driver: this compen-sation, determined by services rendered, is not evenmentioned inthe leaseagreement.InMalone,the lesseedid not provide work-men's compensationcoveragefor the owner-drivers, or deductsocial-security and withholding taxes from the earnings of the owner-drivers.All this the Employer agreed to do and does in thepresentcase.Contrary to the facts in this case, theMaloneowner-driverwas not required to be available with his equipmentat alltimes andcould refuse driving assignments, in which case the name of the driverwas removed from the dispatching boarduntil he wasready to haulagain.4Malone Freight Lines, Incorporated,107 NLRB 501, and 106 NLRB 1107.5However, the owner-drivers inMaloneassumed liability for claims up to $1509 The lease agreement in this case specifically provides that "Roster Supply Companywill employ drivers to operate such equipment . . " 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that the determination of whether an individualis an independent contractor or an employee depends on the facts ofeach particular case and that no one factor is determinative.'Asstated in theGreyvancase,""It is the total situation, including therisk undertaken, the control exercised, the opportunity for profit fromsound judgment, that marks the driver-owners as independentcontractors."In theMalonecase, the total picture presented was that of a small,independent-business man, the owner-driver, in partnership with alargemotor freight company, the owner-driver furnishing equip-ment and labor, including his own, the motor freight company fur-nishing the business, with the two partners sharing the gross receiptsin certain prefixed proportions.The net return to the owner-driverwas dependent to a large extent upon°good luck and goodmanage-ment, the elements determining return in any business enterprise.The Board therefore found that the owner-drivers in that case wereindependent contractors.The relationship of the owner-drivers to the Employer in this caseis ' very different.The owner-drivers here involved sold the use oftheir equipment, but not of their labor, for a fixed period, with com-pensation determined by the extent of usage of the equipment and notby the Employer's receipts from such usage. It is the kind of agree-ment that might be made with any truck rental company. The Em-ployer has also separately hired the owner-drivers to operate theleased trucks. It pays the owner-drivers a given rate per mile fordriving the equipment, which is distinct from the money paid forleasing.It admittedly directs and supervises the work of the owner-drivers.It furnishes workmen's compensation for them, and makessocial-security and withholding tax payments from theirearnings.These are the usual incidents of an employer-employee relationship.Although, as stated, the details of working conditions and benefitsof the owner-drivers are not set out in the record, the Employer'smanager concededthat if the driver employed to drive the Employ-er's own truckweretransferred to long-distance hauling, in whichthe owner-drivers are engaged, he would get the same rate of pay,have the same privileges, and be subject to the same rules and regu-lations as the owner-drivers.We think that the conclusion fairly tobe drawn from all the evidence is that the driver-owners stand in adual relationship to the Employer :as lessorsof trucks they are inde-pendent-business men, but as drivers of those trucks they are no dif-ferent than any other driver-employees.Accordingly, we find thatin their capacity of drivers, the lessors are employees of the Employerand we shall therefore include them in the unit.7Malone Freight Lines, Inc., supra.8 Greyvan Lines, Inc.v.Harrison,156 F. 2d 412(C.A. 7), affd.sub. nom.UnitedStates v. Silk,etc., 331 U. S. 704. CAMP MILLING COMPANY, INC.471We find that. the following unit is appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All truckdrivers and warehousemen at the Employer's OklahomaCity, Oklahoma, operation, excluding office employees and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS PETERSON and RODGERS, dissenting in part :We disagree with our colleagues as to the inclusion of owner-driversin the unit on the ground that their finding that these drivers are em-ployees of the Employer is based upon a factual situation which ap-pears to closely parallel that involved inEldon Miller, Inc.,9whereinthe Board recently found certain truckdrivers to be independent con-tractors.Several additional factors in the instant case tending to support anindependent contractor relationship appear to be even stronger thanthose upon which the Board relied in making its independent con-tractor finding in theEldon Millercase.As noted by the majority, thedeparture and arrival time, as well as the routes to be followed on thehaul, are left to the discretion of the owner-driver. In addition, thefact that, during slack business periods the Employer and truckownermay agree on a mutual release from their agreement, thereby leavingthe owner free to haul for other concerns, would indicate that thestatus of the owner-driver is that of independent contractor ratherthan that of employee.We regard as not determinative of the issue the fact, heavily reliedon by the majority, that the lease agreement provides for compensa-tion for the use of the equipment only. In practice, each owner driveshis own truck and receives a total compensation based upon mileage.In view of the above considerations, we are of the opinion that theowner-drivers are independent contractors.Accordingly, we wouldexclude them from the unit.9 103 NLRB 1627; 107 NLRB 557.CAMP MILLING COMPANY,INC.andAMERICAN FEDERATION OF GRAINMILLERS,LOCAL 209, AFL, PETITIONER.CaseNo. 3-RC-1352.July 26, 1954Decision and Certification of RepresentativesPursuant to a "Stipulation for Certification Upon Consent Elec-tion," executed on February 17, 1954, and approved by the RegionalDirector on February 25, 1954, an election by secret ballot was held109 NLRB No. 73.